           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MELISSA WOLFE                                              PLAINTIFF

v.                       No. 5:17-cv-245-DPM

BASSAM ARAFA;
MONTICELLO SEAFOOD
EATERY, INC.; and WHITEHALL
SEAFOOD, INC.                                          DEFENDANTS


                                ORDER
     1. Monticello Seafood Eatery, Inc. and Whitehall Seafood, Inc.,

didn't get new lawyers, Ng 68. The case is stayed and administratively
terminated against these two corporations. The case will continue
against Mr. Arafa; he now represents himself. Arafa must familiarize
himself with, and follow, the Eastern District of Arkansas's Local Rules
as well as the Federal Rules of Civil Procedure.
     2. Motions to withdraw, Ng 66 & 67, granted with instructions.
Scurlock and Krell must provide Ara£a' s contact information to both
Wolfe and the Clerk of Court. They must also send Arafa a copy of this
Order, and file a confirming notice.
So Ordered.



              D .P. Marshal(ir.
              United States District Judge




              -2-
